Exhibit 10.1.2






 




AMENDMENT TO THE


CONSOLIDATED EDISON
RETIREMENT PLAN


Amending the Retirement Plan to
Increase the Ceiling on
the Percent of a Variable Pay Award
Taken Into Account for
Pension Calculation Purposes























--------------------------------------------------------------------------------

Exhibit 10.1.2






Whereas, pursuant to the authority of the Board of Directors and Board of
Trustees, as set forth in Article X, Amendment, Merger, and Termination, Section
10.01, Amendment of the Plan, to amend in whole or in part any or all of the
provisions of the Plan; and further
Whereas, on July 20, 2017, the Board of Directors and Board of Trustees resolved
amending the Retirement Plan, effective January 1, 2017, to change the maximum
amount of the annual incentive compensation included in determining future
pension benefits for non-officer management employees of CECONY, Con Edison
Transmission, Inc., and Con Edison Clean Energy Businesses, Inc. from 25 percent
to 36 percent of annual basic straight time salary; and further


Whereas, that the Vice President - Human Resources (an "Authorized Officer")
acting individually be, and hereby is, authorized to take the necessary actions
to execute amendments to the Plan, the amendments to be in such form as the
Authorized Officer executing the same may approve, his or her execution thereof
to be evidence conclusively of his or her approval thereof; and it is further


Now, therefore, The Retirement Plan is amended as set forth below:



































--------------------------------------------------------------------------------

Exhibit 10.1.2




Amendment Number 1


The Title Page to the Retirement Plan is amended by adding at the end of the
Amendment List the following:


•
Amended, Effective January 1, 2017, to Change the Maximum Amount of the Annual
Incentive Compensation Included In Determining Future Pension Benefits



Amendment Number 2


    The Introduction is amended, to add at the end of that Section:


As a result of the Board of Directors and Board of Trustees approval on July 20,
2017, to amend the Plan, effective January 1, 2017, the Plan is amended to
change the maximum amount of the annual incentive compensation included in
determining future pension benefits for non-officer management employees of
CECONY, Con Edison Transmission, Inc., and Con Edison Clean Energy Businesses,
Inc.


Amendment Number 3


Article I, Definitions, Section 1.11, Annual Variable Pay Award, is amended, by
adding at the end of the Section, the following sentence:


Effective January 1, 2017, the amount of any Annual Variable Pay Award to be
counted under the Retirement Plan for a non-officer CECONY Management Employee
or a non-officer of Con Edison Transmission, Inc., or Con Edison Clean Energy
Businesses, Inc. will be increased from 25 percent up to but not exceed 36
percent of her or his annual rate of basic straight time salary or pay in effect
as of January 1 of the Plan Year in which the award is made.









--------------------------------------------------------------------------------

Exhibit 10.1.2








IN WITNESS WHEREOF, the undersigned has caused this
instrument to be executed effective as of September 13, 2017


/s/ Richard Bagwell
Vice President of Human Resources of
Consolidated Edison Company of New York, Inc.
And the Plan Administrator of the Retirement Plan





















